Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 27, 2012.




                                                In The

                          Fourteenth Court of Appeals

                                         NO. 14-12-00848-CR



                           IN RE MICHAEL E. CARTER, Relator


                                    ORIGINAL PROCEEDING
                                      WRIT OF MANDAMUS
                                      263rd District Court
                                      Harris County, Texas
                                 Trial Court Cause No. 1171837


                            MEMORANDUM OPINION

        On September 17, 2012, relator Michael E. Carter, an inmate confined in the
Institutional Division of the Texas Department of Criminal Justice, filed a petition for
writ of mandamus in this court.1 See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks that we direct the respondent, Chris Daniel, the Harris
County District Clerk, to transmit to the Texas Court of Criminal Appeals copies of
relator’s post-conviction application for writ of habeas corpus, any answer thereto, and a
        1
          This court affirmed relator’s conviction and forty-year sentence for felony driving while
intoxicated, and his petition for discretionary review was refused. See Carter v. State, No. 14-08-00662-
CR, 2009 WL 2998534 (Tex. App.—Houston [14th Dist.] Aug. 11, 2009, pet. ref’d) (not designated for
publication).
certificate reciting the date of the trial court’s finding that there are no controverted,
previously unresolved facts material to relator’s confinement. See Tex. Code Crim. Proc.
art. 11.07 § 3(c).

       Our mandamus jurisdiction is limited. By statute, we have authority to issue a writ
of mandamus against a judge of a district or county court in our court of appeals district
and other writs as necessary to enforce our appellate jurisdiction. See Tex. Gov’t Code §
22.221. We have no jurisdiction to issue a writ of mandamus against a district clerk
unless necessary to enforce our jurisdiction. See In re Washington, 7 S.W.3d 181, 182
(Tex. App.—Houston [1st Dist.] 1991, orig. proceeding). Because relator’s petition for
writ of mandamus is directed toward a district clerk and is not necessary to enforce this
court’s jurisdiction, we have no jurisdiction to grant the requested relief. See Tex. Gov’t
Code § 22.221(b)(1).

       In addition, while the courts of appeals have mandamus jurisdiction in criminal
matters, only the Texas Court of Criminal Appeals has jurisdiction over final post-
conviction felony proceedings. .See Tex. Code Crim. Proc. art. 11.07 § 3; Board of
Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481,
483 (Tex. Crim. App. 1995) (holding that article 11.07 provides the exclusive means to
challenge a final felony conviction). Thus, we also lack jurisdiction over proceedings
related to a post-conviction writ application pursuant to article 11.07. In re McAfee, 53
S.W.3d 715, 717 (Tex. App.—Houston [1st Dist] 2001, orig. proceeding); see also
McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992) (ordering trial court
to rule on applicant’s post-conviction writ of habeas corpus).

       Accordingly, the petition for writ of mandamus is ordered dismissed.

                                      PER CURIAM

Panel consists of Chief Justice Hedges and Justices Brown and Busby.
Do Not Publish – Tex. R. App. P. 47.2(b).



                                             2